Per Curiam.

No ground is stated to support the motion to pass these cases other than the fact that the continuance asked for is assented to by the counsel for both parties. But as the cases were called last term and this is therefore the second term at which they are subject to call, under Rule 19 the mere consent of counsel without otherwise adequate showing is insufficient to justify the granting of the motion to pass and it is therefore denied, without prejudice, however, to the right to renew the same upon the making of a proper showing. Mr. Frank F. Reed, Mr. Francis M. Phelps, Mr. Edward S. Rogers and Mr. Frederick P. Fish for The Hart Steel Company et al. Mr. Taylor E. Brown, Mr. C. C. Linthicum and Mr. Clarence E. Mehlhope for The Railroad Supply Company.